Order entered July 13, 2016




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00835-CV

                    BAYVIEW LOAN SERVICING, LLC, Appellant

                                             V.

                              ESTELA MARTINEZ, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-00711

                                        ORDER
      Before the Court is appellee’s July 5, 2016 second motion for en banc reconsideration.

Because the Court has not modified or vacated and rendered a new judgment, appellee is not

entitled to a second motion for en banc reconsideration.    See TEX. R. APP. P. 49.5, 49.7.

Accordingly, appellee’s motion is DENIED.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE